DETAILED ACTION
Claim(s) 1-23 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) 63/069,639 submitted on August 24th, 2020.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. “URLLC DATA TRANSMISSION AND RESOURCE ALLOCATION IN 5G NEW RADIO (NR))”. 

The abstract of the disclosure is objected to because it contains a legal phraseology “comprising ...” in line 8. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim(s) 13-23 are objected to because of the following informalities:  
	Claim 13 recites “A system comprising: ... antennas; a physical layer of a second communication device (CD), the physical layer to configure transmission to a first CD ...” in the preamble. 
	Thus, the preamble fails to identify “who”, “where”, or “which component” is performing the data transmission.	 
	The body of the claim further recites the step(s) of: programming... detecting and re-programing... performed by the system.
	In particular, a system requires enabling a data instruction stored in a non-transitory computer readable medium and computer processor/CPU to process the data instruction in order to impart/convey a patentable distinction of a claim.
	As such, the functional language, “executing/processing data instruction stored in a non-transitory computer readable medium by a CPU or a computer processor” adds functional relationship to the clamed invention. 
	See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. (also see MPEP 2111.05 III)
	Appropriate correction is required. 
Claim(s) 14-23 are also being objected for being dependent on an objected base claim as set forth above.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites: ... the one or more frames in the transmission queue ... previously associated with a first-mode TI... in lines 9-11. 
	It is unclear if the limitation is referring to: “... a transmission information (TI) associated with one or more frames in a transmission queue...” in lines 6-7. 
	Claim 13 recites: “a respective frame ...” in line 6. It is unclear if the limitation is referring to: “a frame” of one or more frames ... in line 4. 
	There is insufficient antecedent basis for this limitation in the claim. 
	Claim 9 recites a similar limitation.
	Claim(s) 2-8, 10-12 and 14-23 are also being rejected for being dependent on a rejected base claim as set forth above.
	For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-17, 19, 20, 22 and 23 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by DU (US 2020/0205140 A1).

Regarding Claim 1,
	Du discloses a method of effectuating an operating mode change of a wireless connection between a first communication device (CD) and a second CD [see fig. 5, pg. 6, ¶77 lines 1-3, a transmission control method comprising a first device and a second device], the method [see fig. 5, pg. 6, ¶77 lines 1-3, the transmission control method] comprising: 
	detecting [see fig. 5: Step “S103”, pg. 6, ¶82 lines 1-2, receiving], by a wireless network controller of the second CD [see fig. 5: Step “S103”, pg. 6, ¶82 lines 1-2; pg. 14, ¶176 lines 1-6, by a communications module of the second device], an indication that the first CD has requested the operating mode change from a first operating mode to a second operating mode [see fig. 5: Step “S103”, pg. 6, ¶79 lines 1-3; ¶82 lines 1-2, transmission control information including a resource indication for allocating resource(s) by the first device to the second device]; and 
	modifying [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, determining], by the wireless network controller [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7; pg. 14, ¶176 lines 1-6, by the communications module of the second device], a transmission information (TI) associated with one or more frames in a transmission queue of the second CD [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, a transmission resource based on the resource indication information allocated by the first device to the second device], the TI comprising a representation used by a physical layer of the second CD to configure transmission of a respective frame to the first CD [see pg. 5, ¶67 lines 6-14, when an allocated physical layer of the transmission resource is not padded with MAC layer data, redundant data is added to the padding part in the MAC layer frame], wherein the one or more frames in the transmission queue have been previously associated with a first-mode TI [see fig. 5: Step “S104”, pg. 6, ¶84 lines 9-13, the first device configures the transmission resource based on an actual requirement of a volume of to-be-transmitted data], and wherein modification of the TI is to a second-mode TI [see fig. 5: Step “S104”, pg. 6, ¶84 lines 9-13, the first device and the second device transmit data by using the transmission resource].

Regarding Claim 2,
	Du discloses the method of claim 1 [see fig. 5, pg. 6, ¶77 lines 1-3, the transmission control method], wherein detecting the indication that the first CD has requested the operating mode change [see fig. 5: Step “S103”, pg. 6, ¶79 lines 1-3; ¶82 lines 1-2, receiving the transmission control information including resource indication information indicating a transmission resource allocated by the first device to the second device] comprises detecting an operating mode indication in a MAC header of a frame received from the first CD [see pg. 5, ¶67 lines 1-6, includes the MAC layer frame structure with a MAC header, a MAC control element 1, a MAC control element 2, at least one MAC information block, and a padding part].

Regarding Claim 3,
	Du discloses the method of claim 2 [see fig. 5, pg. 6, ¶77 lines 1-3, the transmission control method], wherein the frame received from the first CD is a Quality of Service data frame [see pg. 5, ¶67 lines 6-14, redundant data is added to the padding part in the MAC layer frame structure so that the allocated transmission resource is exactly padded fully with the MAC layer data].

Regarding Claim 4,
	Du discloses the method of claim 1 [see fig. 5, pg. 6, ¶77 lines 1-3, the transmission control method], wherein detecting the indication that the first CD has requested the operating mode change [see fig. 5: Step “S103”, pg. 6, ¶79 lines 1-3; ¶82 lines 1-2, receiving the transmission control information including resource indication information indicating a transmission resource allocated by the first device to the second device] comprises detecting an operating mode notification element in an action frame received from the first CD [see fig. 5: Step “S103”, pg. 6, ¶79 lines 1-3; ¶82 lines 1-2, receiving the transmission resource including an end symbol and/or a second symbol].

Regarding Claim 5,
	Du discloses the method of claim 1 [see fig. 5, pg. 6, ¶77 lines 1-3, the transmission control method], further comprising: 
	responsive to detecting the indication that the second CD has requested the operating mode change [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, based on the resource indication information allocated by the first device to the second device], associating a plurality of data frames with the second-mode TI [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, the second device determines the transmission resource]; and 
	placing the plurality of data frames into the transmission queue [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, determining the numerology of the specific symbol in the transmission resource based on the compression indication].

Regarding Claim 7,
	Du discloses the method of claim 1 [see fig. 5, pg. 6, ¶77 lines 1-3, the transmission control method], wherein the operating mode change of the wireless connection [see fig. 5: Step “S103”, pg. 6, ¶79 lines 1-3; ¶82 lines 1-2, the resource indication information indicating a transmission resource allocated by the first device to the second device] comprises at least one of a change of a number of spatial streams of the wireless connection or a bandwidth of the wireless connection [see fig. 5: Step “S103”, pg. 6, ¶90 lines 1-3, including correspondences between different bandwidth parts (BWPs) and different numerologies].

Regarding Claim 8,
	Du discloses the method of claim 1 [see fig. 5, pg. 6, ¶77 lines 1-3, the transmission control method], wherein the TI associated with the one or more frames comprises a transmission descriptor within the one or more frames [see fig. 5: Step “S104”, pg. 6, ¶84 lines 9-13, the first device configures the transmission resource based on an actual requirement of a volume of to-be-transmitted data].

Regarding Claim 9,
	Du discloses an apparatus [see fig. 18, pg. 15, ¶188 lines 1-9, a second device “1800”] comprising: 
	a memory [see fig. 18, pg. 15, ¶188 lines 1-9, a memory “1802”]; and 
	a processing device coupled to the memory [see fig. 18, pg. 15, ¶188 lines 1-9, one or more processors “1801”], the processing device configured to [see fig. 18, pg. 15, ¶188 lines 1-9, the one or more processors “1801” implemented to]: 
	detect an indication that a communication device (CD) has requested an operating mode change of a wireless connection from a first operating mode to a second operating mode [see fig. 5: Step “S103”, pg. 6, ¶82 lines 1-2, receiving transmission control information including resource indication information indicating a transmission resource allocated by the first device to the second device]; and 
	modify a transmission information (TI) associated with one or more frames in a transmission queue with the CD [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, determining a transmission resource based on the resource indication information allocated by the first device to the second device], the TI comprising a representation used by a physical layer communicatively coupled to the processing device [see pg. 5, ¶67 lines 6-14, when an allocated physical layer transmission resource is not padded with MAC layer data, redundant data is added to the padding part in the MAC layer frame structure], to configure transmission of a respective frame to the CD [see pg. 5, ¶67 lines 6-14, so that the allocated transmission resource is exactly padded fully with the MAC layer data], wherein the one or more frames in the transmission queue have been previously programmed with a first-mode TI [see fig. 5: Step “S104”, pg. 6, ¶84 lines 9-13, the first device configures the transmission resource based on an actual requirement of a volume of to-be-transmitted data], and wherein modification of the TI is to a second-mode TI [see fig. 5: Step “S104”, pg. 6, ¶84 lines 9-13, the first device and the second device transmit data by using the transmission resource].

Regarding Claim 10,
	Du discloses the apparatus of claim 9 [see fig. 18, pg. 15, ¶188 lines 1-9, the second device “1800”], wherein to detect the indication that the CD has requested the operating mode change [see fig. 5: Step “S103”, pg. 6, ¶82 lines 1-2, receiving transmission control information including resource indication information indicating a transmission resource allocated by the first device to the second device] the processing device is to [see fig. 18, pg. 15, ¶188 lines 1-9, the one or more processors “1801” implemented to]: 
	detect an operating mode indication in a MAC header of a frame received from the CD [see pg. 5, ¶67 lines 1-6, receive the MAC layer frame structure with a MAC header].

Regarding Claim 11,
	Du discloses the apparatus of claim 9 [see fig. 18, pg. 15, ¶188 lines 1-9, the second device “1800”], wherein the processing device is further to [see fig. 18, pg. 15, ¶188 lines 1-9, the one or more processors “1801” implemented to]: 
	responsive to detecting the indication that the CD has requested the operating mode change [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, based on the resource indication information allocated by the first device to the second device], associate a plurality of data frames with the second-mode TI [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, the second device determines the transmission resource]; and 
	place the plurality of data frames into the transmission queue [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, determining the numerology of the specific symbol in the transmission resource based on the compression indication].

Regarding Claim 12,
	Du discloses the apparatus of claim 9 [see fig. 18, pg. 15, ¶188 lines 1-9, the second device “1800”], wherein the processing device is further to [see fig. 18, pg. 15, ¶188 lines 1-9, the one or more processors “1801” implemented to]: 
	identify a last frame of the one or more frames in the transmission queue that has been previously associated with the first-mode TI [see pg. 7, ¶93 lines 1-9, when the specific symbol includes only the end symbol, the compression indication is used to indicate a numerology of the end symbol]; and 
	cease modification of the TI associated with further frames in the transmission queue after the TI associated with the identified last frame has been modified to the second-mode TI [see pg. 7, ¶93 lines 1-9, when the specific symbol includes the end symbol and the second symbol, the compression indication is used to indicate a numerology of the end symbol and a numerology of the second symbol].

Regarding Claim 13,
	Du discloses a system [see fig. 4, pg. 5, ¶75 lines 1-9, a transmission control system] comprising: 
	one or more antennas [see fig(s). 14 & 16, pg. 14, ¶174 lines 9-11; ¶176 lines 4-6, communications module(s) “142” & “162”]; 
	a physical layer of a second communication device (CD) [see pg. 5, ¶64 lines 1-2, a mini-slot is used as a smallest unit for resource scheduling at a physical layer], the physical layer to configure transmission to a first CD [see pg. 5, ¶67 lines 1-14, when an allocated physical layer transmission resource is exactly padded fully with MAC layer data, no padding is required], via the one or more antennas [see fig(s). 14 & 16, pg. 14, ¶174 lines 9-11; ¶176 lines 4-6, via communications module(s) “142” & “162”], of one or more frames in a transmission queue of the second CD based on a transmission information (TI) associated with a respective frame [see pg. 6, ¶83 lines 1-7, of a transmission resource determined based on the resource indication information allocated by the first device to the second device]; and 
	a media access control (MAC) layer of the second CD [see pg. 5, ¶67 lines 1-14, a MAC layer frame structure], the MAC layer communicatively coupled to the physical layer [see pg. 5, ¶67 lines 1-14, when an allocated physical layer transmission resource is not padded with MAC layer data, redundant data is added to the padding part in the MAC layer frame structure], the MAC layer to [see pg. 5, ¶67 lines 1-14, the MAC layer implemented to]: 
	program the TI associated with the one or more frames in the transmission queue to a first operating mode of the first CD [see fig. 5: Step “S101”, pg. 6, ¶78 lines 1-4, generate transmission control information, where the transmission control information includes resource indication information, a compression indication, and a first indication]; 
	detect an indication that the first CD has requested an operating mode change [see fig. 5: Step “S103”, pg. 6, ¶82 lines 1-2, receive the transmission control information including the resource indication information, a compression indication, and the first indication], from the first operating mode to a second operating mode [see fig. 5: Step “S103”, pg. 6, ¶82 lines 1-2, indicating a transmission resource allocated by the first device to the second device], of a wireless connection of the first CD and the second CD [see pg. 5, ¶75 lines 1-8, via link(s) between a first device and a second device]; and 
	re-program the TI associated with the one or more frames in the transmission queue to the second operating mode [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, determine a transmission resource based on the resource indication information allocated by the first device to the second device].

Regarding Claim 14,
	Du discloses the system of claim 13 [see fig. 4, pg. 5, ¶75 lines 1-9, the transmission control system], wherein to detect the indication that the first CD has requested the operating mode change [see fig. 5: Step “S103”, pg. 6, ¶79 lines 1-3; ¶82 lines 1-2, receiving the transmission control information including resource indication information indicating a transmission resource allocated by the first device to the second device], the MAC layer is to detect an operating mode indication in a MAC header of a frame received from the first CD [see pg. 5, ¶67 lines 1-6, includes the MAC layer frame structure with a MAC header, a MAC control element 1, a MAC control element 2, at least one MAC information block, and a padding part].

Regarding Claim 15,
	Du discloses the system of claim 14 [see fig. 4, pg. 5, ¶75 lines 1-9, the transmission control system], wherein the frame received from the first CD is a Quality of Service data frame [see pg. 5, ¶67 lines 6-14, redundant data is added to the padding part in the MAC layer frame structure so that the allocated transmission resource is exactly padded fully with the MAC layer data].

Regarding Claim 16,
	Du discloses the system of claim 13 [see fig. 4, pg. 5, ¶75 lines 1-9, the transmission control system], wherein to detect the indication that the first CD has requested the operating mode change [see fig. 5: Step “S103”, pg. 6, ¶79 lines 1-3; ¶82 lines 1-2, receiving the transmission control information including resource indication information indicating a transmission resource allocated by the first device to the second device] the MAC layer is to detect an operating mode notification element in an action frame received from the first CD [see fig. 5: Step “S103”, pg. 6, ¶79 lines 1-3; ¶82 lines 1-2, receiving the transmission resource including an end symbol and/or a second symbol].

Regarding Claim 17,
	Du discloses the system of claim 13 [see fig. 4, pg. 5, ¶75 lines 1-9, the transmission control system], wherein the MAC layer is further to [see pg. 5, ¶67 lines 1-6, the MAC layer frame structure is implemented to]: 
	responsive to detecting the indication that the second CD has requested the operating mode change [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, based on the resource indication information allocated by the first device to the second device], associate the TI with a plurality of additional frames to a second operating mode of the first CD [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, the second device determines the transmission resource]; and 
	place the plurality of additional frames into the transmission queue [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, determining the numerology of the specific symbol in the transmission resource based on the compression indication].

Regarding Claim 19,
	Du discloses the system of claim 13 [see fig. 4, pg. 5, ¶75 lines 1-9, the transmission control system], wherein the operating mode change of the wireless connection [see fig. 5: Step “S103”, pg. 6, ¶79 lines 1-3; ¶82 lines 1-2, the resource indication information indicating a transmission resource allocated by the first device to the second device] comprises at least one of a change of a number of spatial streams of the wireless connection or a bandwidth of the wireless connection [see fig. 5: Step “S103”, pg. 6, ¶90 lines 1-3, including correspondences between different bandwidth parts (BWPs) and different numerologies].

Regarding Claim 20,
	Du discloses the system of claim 13 [see fig. 4, pg. 5, ¶75 lines 1-9, the transmission control system], wherein the MAC layer is further to [see pg. 5, ¶67 lines 1-6, the MAC layer frame structure is implemented to]: 
	determine that the second operating mode is to be changed to a third operating mode [see fig. 5: Step “S104”, pg. 6, ¶83 lines 1-7, determining transmission resource based on the resource indication information allocated by the first device to the second device]; 
	insert an indication referencing the third operating mode into an operating mode indication field of the MAC header of one or more frames in a current transmission queue of the second CD [see pg. 5, ¶67 lines 1-6, include the MAC layer frame structure with a MAC header, a MAC control element 1, a MAC control element 2, at least one MAC information block, and a padding part]; and 
	wherein the PHY layer is further to [see pg. 5, ¶67 lines 6-14, the allocated physical layer implemented to]: 
	configure transmission [see fig. 5: Step “S104”, pg. 6, ¶84 lines 9-13, configure the transmission resource], to the first CD [see fig. 5: Step “S104”, pg. 6, ¶84 lines 9-13, the first device], of at least one of the frames in the transmission queue having the indication referencing the third operating mode [see fig. 5: Step “S104”, pg. 6, ¶84 lines 9-13, based on an actual requirement of a volume of to-be-transmitted data].

Regarding Claim 22,
	Du discloses the system of claim 13 [see fig. 4, pg. 5, ¶75 lines 1-9, the transmission control system], wherein the TI associated with the one or more frames comprises a transmission descriptor within the one or more frames [see fig. 5: Step “S104”, pg. 6, ¶84 lines 9-13, the first device configures the transmission resource based on an actual requirement of a volume of to-be-transmitted data].

Regarding Claim 23,
	Du discloses the system of claim 13 [see fig. 4, pg. 5, ¶75 lines 1-9, the transmission control system], further comprising a host system communicatively coupled to the MAC layer [see fig. 4, pg. 5, ¶75 lines 1-9, the transmission control system includes a base station, UE 1, UE 2, UE 3, and UE 4], wherein the one or more frames comprise data packets obtained from the host system [see fig. 4, pg. 6, ¶80 lines 3-9, the fifth symbol that is allocated to the UE 2 and that is in the mini-slot].

Allowable Subject Matter
Claims 6, 18 and 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Publication Document No.: BARON et al. (US 2018/0270861 A1); 
	see fig. 11a, pg. 9, ¶206 - ¶212.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469